Citation Nr: 1443470	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for flat feet.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION


The Veteran served on active duty from July 2005 to December 2008. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a travel Board Hearing in Atlanta, Georgia, in August 2013; however, he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2013).  Accordingly, this Veteran's request for a hearing is considered withdrawn.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

When the claim was before the Board in December 2013, it was remanded to the Agency of Original Jurisdiction (AOJ).  It was returned to the Board for appellate review in September 2014.  

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pertinent law provides that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In the December 2013 Remand, the Board noted that the Veteran's July 2005 service entrance examination documents a diagnosis of mild asymptomatic flat feet, and thus the presumption of soundness had therefore been rebutted.  Moreover, the Veteran received treatment during service in June 2008 for foot pain but the remainder of his service treatment records is absent indication of complaints of or treatment for flat feet.  In an aggravation case, 38 U.S.C.A. § 1153 applies (not § 1111), and the initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  The presumption of aggravation arises, as the Veteran was treated for flat feet complaints on active duty.  Therefore, the burden shifts back to VA to rebut the presumption of aggravation through clear and unmistakable evidence that such worsening was due to the natural progress of the disease. 38 C.F.R. § 3.306 . 

The Board observed that there was no opinion of record that addresses whether there is clear and unmistakable evidence that the Veteran's flat feet disability was due to the natural progress of the disease.  The claim was thus remanded in December 2013 in order for the Veteran to obtain pertinent treatment records identified by the Veteran as well as to conduct a VA examination determine the nature and etiology of the Veteran's current flat feet disability.  

The Veteran was scheduled for a VA examination of his feet in February 2014 but failed to report for the examination.  The reasons are not documented in the claims folder.  Thereafter, the Veteran was rescheduled for a VA examination in June 2014.  A VA medical center examination inquiry dated in June 2014 indicates that the Veteran's address and phone provided differed from the information in the VA database.  

The record reflects that a member of the VA Appeals team contacted the Veteran via telephone in June 2014.  The Veteran reported that his mother-in-law had just passed away and his funeral was on the day of the rescheduled examination so he could not attend the examination.  His address was verified.  When asked if he had received notice of his first examination, he told the VA employee on the phone that he had called the Memphis VAMC to try and reschedule the examination but was told he had to wait 120 days to reschedule, so he was just waiting.  VA Appeals personnel called him again in July 2014 and left a message for the Veteran to call regarding his failure to report for examination.  An August 2014 report of contact with Appeals personnel reflects that the Veteran was again contacted and reported that he did not have any additional evidence to submit and that he wished his appeal to be expedited.  

The Board finds that the fact still remains that the Veteran has not indicated that he does not wish to be examined in connection with this claim.  The Board deemed an examination necessary as set forth in the December 2013 Remand.  The Veteran's last recorded communication with regard to the scheduling of an examination for this claim indicates that he is expecting a contact from the VAMC.  It does not appear that he is abandoning his claim at present.  Under the circumstances, the Board cannot infer from the August 2014 report of contact that the Veteran does not want to comply with the Board directive that he be examined.  

The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current flat feet disability, with notice to the Veteran's current correct address.  The claims file, and any pertinent records housed electronically, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Based on a review of the claims folder and the clinical findings of the examination, the examiner must address the following:
a) Whether the Veteran's flat feet is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)]. 

b) If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in active duty that resulted in additional disability of the feet. 

c) If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disability. 

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  

2.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



